IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 1 MAP 2015
                              :
               Appellant      :         Appeal from from the Order of the Centre
                              :         County Court of Common Pleas, Criminal
                              :         Division at No. CP-14-CR-0001914-2013
          v.                  :         dated December 9, 2014, exited
                              :         December 10, 2014
                              :
TREBOR A. ADAMS,              :
                              :
               Appellee       :


                                   ORDER


PER CURIAM
      AND NOW, this 31st day of August, 2015, the Order of the Court of Common

Pleas is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).